Citation Nr: 0030956	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture, left femur, currently rated as 20 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for his service-connected left leg disability and to a total 
disability rating for compensation purposes due to individual 
unemployability.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  During the veteran's October 2000 video Board hearing, 
he indicated that he was granted entitlement to Social 
Security Administration disability benefits, as well as 
Arkansas Highway and Transportation Department disability 
retirement benefits.  He also indicated that he was seen 
during the prior year at the VA Medical Center in 
Fayetteville, Arkansas.  The Board recognizes that the 
veteran indicated that he would obtain and submit such 
records, was provided 30 days to do so, and did not do so.  
However, the Veterans Claims Assistance Act of 2000, supra, 
requires that VA attempt to obtain these records and 
undertake other necessary development in order to fulfill its 
duty to assist.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all recent medical care 
providers who treated the veteran for his 
left femur fracture residuals, with 
particular attention to recent VA 
treatment records from the VA Medical 
Center in Fayetteville, Arkansas.  After 
securing the necessary release(s), the RO 
should obtain these records and make 
copies of them part of the claims folder.

2.  The RO should obtain from the Social 
Security Administration and the Arkansas 
Highway and Transportation Department 
records pertinent to the appellant's 
claims for disability benefits from those 
agencies, as well as the medical records 
relied upon concerning those claims.  
Copies of all correspondences made and 
records obtained should be made part of 
the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should review its 
decision on the claims on appeal to 
determine if any change is warranted.

5.  If any benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


- 6 -


